Exhibit 10.38
(GRAPHIC) [w81634w8163403.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] © 2007 Arbitron Inc. /s/ MG/GS
KPER-UNI 8/07 #43147 Initials here Master Station License Agreement to Receive
and Use Arbitron Radio Audience Estimates Date of Proposal: November 18, 2010
THIS AGREEMENT is between Arbitron Inc., a Delaware corporation (“Arbitron”),
and the undersigned radio broadcaster (“Station”), a Nevada corporation.
Arbitron hereby grants to Station, for the radio station(s) listed below, a
limited license or, in the case of certain programs licensed to Arbitron, a
sublicense, to receive and use the Arbitron audience estimates and data
(“Arbitron Data” or “Data”) contained in Arbitron’s reports for surveys
designated on Agreement Attachments for the geographic area (“Market”) provided
hereunder (“Reports”) and/or the computer software programs (“Systems”)
designated on Agreement Attachments, collectively such Data and/or Reports
and/or Systems to be referred to as “Services.” Such Services shall be
designated on the Agreement Attachments, which Attachments are hereby
incorporated by reference as if fully set forth herein. It is further agreed by
the parties hereto that this license and Agreement shall be effective and
applicable to any Services that are later licensed by Station pursuant to
Section 15(e) of this Agreement and/or pursuant to any additional Agreement
Attachment executed by the parties hereto. Arbitron may furnish such Services to
Station in printed, electronic or other form, at Arbitron’s option, either
directly or through authorized third parties, but title thereto shall remain
with Arbitron at all times. 1. Services Provided; Term: This Agreement will
become effective when countersigned by Arbitron’s Contract Manager. The Term of
this license and Agreement shall begin on *See “Schedule A” and run concurrently
with each Agreement Attachment executed by the parties hereto until the
expiration date set forth on such Agreement Attachment or until *See
“Schedule A” whichever date occurs first. The Term for each Service provided is
set forth in each such Agreement Attachment This Agreement will continue without
regard to Station’s ownership of the radio station(s) licensed hereunder absent
a valid Assignment pursuant to Section 11 of this Agreement. Broadcaster
(“Station”): Clear Channel Communications, Inc. For use only by radio
station(s): *See “Schedule A” Attachment Arbitron Radio Geographic Area
(“Market”): *See “Schedule A” Attachment Number of surveys currently provided
during first Termyear: 0 . Reports currently licensed hereunder: Spring Fall
Winter Summer First Report: *See “Schedule A” Attachment All representations in
this Section regarding number of surveys and Report titles are subject to
qualifications set forth in Section 6(a) herein. 2. Annual Rate: A License
Charge in the form of a Net Annual Rate for each year of the Term, which may be
subject to adjustments and discounts pursuant to Sections 3, 4, 6, and 11 of
this Agreement, shall be paid by Station with the first of * payments (the
“Periodic Charge” or “Charge”) due on * . The Gross Annual Rate for the first
Termyear is $*See Sched A . For each succeeding Term year, the Gross Annual Rate
shall be the Gross Annual Rate for the previous Termyear increased by a factor
of * percent. Any applicable discounts or other adjustments willbe applied
thereafter to the Gross Annual Rate so derived. 3. Discounts for the Radio
Market Report: (a) Continuous Service Discount: A discount of ten percent (10%)
in calculating the Periodic Charge applicable to the Radio Market Report only
shall be allowed for each month in excess of twelve (12) consecutive months that
Station is continuously licensed to use the Arbitron Radio Market Report for
this Market, provided that such discount shall no longer apply if Station fails
to sign and return this Agreement to Arbitron within forty-five (45) days after
the termination of a prior Arbitron radio listening estimates license agreement.
(b) Group Discount: If Station owns two or more radio stations located in
different markets and such radio stations are under common ownership as defined
by Arbitron, Station may be entitled to a Group Discount based on the number of
subscribing radio stations owned at the time this Agreement is executed, which
discount may vary and be adjusted during the Term of this Agreement in
accordance with Arbitron’s Group Discount Schedule should the number of
subscribing commonly owned radio stations change. (c) Long-TermDiscount:
Adiscount of [*****] in months 1-12, [*****] in months 13-24, [*****] in months
25-36, [*****] in months 37-48, [*****] in months 49-60. shall be allowed in
calculating the Net Annual Rate charged during the applicable months. 4.
Periodic Charge; Taxes: The Periodic Charge, due and payable by Station on the
first day of each billing period, shall be: (a) the Gross Annual Rate plus any
adjustments; (b) less any applicable Continuous Service Discount; (c) less, from
the amount thereby derived, any applicable Group Discount; (d) less, from the
amount thereby derived, any applicable Long-Term Discount; (e) with such amount
prorated equally between the number of payments for the Termyear. In addition to
and together with the above payments, Station shall pay to Arbitron any sales,
excise, gross-receipts, service, use or other taxes, however designated, now or
hereafter imposed upon or required to be collected by Arbitron by any authority
having jurisdiction over the Market being surveyed or over any location to which
Station directs Arbitron to deliver Data, or by any other taxing jurisdiction.
5. Late Payment Charge and Right to Suspend Report Delivery or Terminate
License: (a) A late payment charge of one and one-half percent (1.5%) per month
will be charged on all Periodic Charges, as adjusted, which are not paid within
60 days after due hereunder, but in no event will the applicable per-month late
payment charge exceed one-twelfth of the maximum annual percentage allowed to be
charged by applicable state usury law. Any failure to impose a late payment
charge shall not prejudice Arbitron’s right to do so should the default continue
or should a subsequent payment not be made when due. (b) In the event Station is
in default in its payment obligations hereunder, and in addition to Arbitron’s
right to impose a late payment charge, Arbitron may, with respect to this
Agreement and/or any other agreement for Station’s use of services licensed by
Arbitron in this Market or an adjacent market, and without terminating,
breaching or committing a default under this Agreement or such other agreements:
(i) accelerate or modify in any way the payment schedule of Periodic Charges for
the duration of this Agreement or such other agreement(s) to © 2007 Arbiton Inc.
ARBITRON /s/MG/GS KPER-UNI 8/07 #43147 Initials here

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w81634w8163404.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] /s/ MG/GS KPER-UNI 8/07 #43147 2
Initials here a number of installments to be determined by Arbitron in its
discretion; and/or (ii) suspend delivery to Station of any Data or Report(s), in
any form, which are due until such time as Station is current in its payments of
all sums due; and/or (iii) send Station written notice that Station’s license
hereunder is suspended, in which case Station further expressly agrees that it
thereafter shall not use Data and/or Reports previously received by Station
until such time as Station becomes current in its payments of all sums due for
services licensed by Arbitron. Acceleration or other modification of the payment
schedule by Arbitron under this provision shall not be deemed or considered a
penalty but rather represents a good faith effort to quantify as of the time of
the execution of this Agreement the harm that would be sustained by Arbitron in
the event Station defaults on its payment obligations hereunder. (c) In the
event Station is in default in its payment obligations under this Agreement or
under any other agreement for Station’s use of services licensed by Arbitron in
this Market or an adjacent market, then Arbitron may exercise any or all of its
rights set forth in Section 5(b) of this Section 5 with respect to any such
agreement entered into with Arbitron by Station or any of Station’s affiliated,
subsidiary or related corporations or entities regardless of whether such other
agreements are in default. For purposes of this Section 5(c), a corporation or
entity shall be deemed to be affiliated with or related to Station if (i) such
corporation or entity owns or controls more than a fifty percent (50%) interest
in Station and/or it enters or has entered into any management agreement, joint
operating agreement or other business relationship with Station; or (ii) Station
owns or controls more than a fifty percent (50%) interest in such corporation or
entity and/or it enters or has entered into any management agreement, joint
operating agreement or other business relationship with such corporation or
entity; or (iii) a third party owns or controls more than a fifty percent (50%)
interest in, and/or enters or has entered into, any management agreement, joint
operating agreement or other business relationship with both Station and such
corporation or entity. (d) Arbitron’s suspension hereunder of delivery of Data
and/or Reports and/or Systems to Station, and the license granted hereunder,
shall not relieve Station of any of its obligations hereunder. Station further
agrees to reimburse Arbitron for all collection costs and expenses (including
reasonable attorneys’ fees) incurred hereunder. This license may be terminated
immediately by Arbitron should Station or its station(s) default in payment of
any sum due or should Station or its station(s) default in any other condition
or obligation of this Agreement and/or any other agreement for Station’s use of
services licensed by Arbitron. 6. Changes in Service; Modification of Rates:
(a) Arbitron reserves the right to change at any time the geographical territory
comprising any Market, its policies and procedures, survey dates, survey length,
survey frequency, sampling procedures, delivery schedules, methodology, method
of Data or Report collection or delivery, provision of printed copies of
Reports, Report content, Report titles, Report format, or any other aspect of
the Data and Reports provided hereunder, and to cancel surveys and the
preparation of Arbitron Data and Reports or any other aspect of the Data
services provide d. Arbitron reserves the right not to publish any Data or
Reports whenever, in its judgment, insufficient data are available to meet its
minimum research standards or any event has jeopardized the reliability of the
data. In the event that Data and/or Reports are not published, Station shall
receive a credit reflecting the pro rata value of the Net Annual Rate for said
Data and/or Report(s). Without limiting the foregoing, Station expressly
understands and agrees that Arbitron may, at any time during the Term of this
Agreement, reduce the number of surveys conducted and/or Reports published for
any Market and consequently reduce the number of Reports provided to Station and
that, in the event such reduction occurs, Station is not relieved of any of its
obligations under this Agreement. (b) In the event that any cause(s) prevents
Arbitron from conducting any survey in accordance with its methodology,
schedules or other publications, Arbitron reserves the right to publish
abbreviated Report(s). Station hereby consents to publication of such
abbreviated Report(s) under such circumstances. In the event that such an
abbreviated Report covers a substantially decreased geographic area, or deletes
twenty-five percent (25%) or more of the survey days from the aggregate number
of days scheduled, Station shall be entitled to either a proportionate credit
for the abbreviated Report, or, upon written certification that all copies of
such abbreviated report have been destroyed and that Station will not use such
abbreviated report within 10 days, a full credit for the abbreviated Report, at
Station’s option, provided however, that if Station elects to return an
abbreviated Report for full credit, Station shall no longer be licensed to use
that Report during the remainder of the Term of this Agreement. Further,
Arbitron reserves the right in its sole discretion to augment available data by
means of expanded or extended samples and Station agrees it shall not be
entitled to any credit in such event. (c) Arbitron may increase the Gross Annual
Rate hereunder at any time. If Arbitron increases the Rate for a reason other
than as permitted elsewhere in this Agreement, it shall give prior written
notice to Station. Station may, within a 30-day period following such notice,
cancel the unexpired Term of the Agreement for only the Data and/or Reports
and/or services and Market for which Arbitron has increased its Rate pursuant to
such notice, by written notice pursuant to Section 15(a), without cancellation
charge or other cost, effective on the date the new Gross Annual Rate would have
become effective. In the absence of such timely cancellation, this Agreement
shall continue and the new Gross Annual Rate shall become payable as stated in
Arbitron’s notice and thereafter. 7. Permitted Uses and Confidentiality: Subject
to the restrictions stated herein and to the permitted uses set forth in
Arbitron’s publication entitled Working with Arbitron’s Copyrighted Estimates
available to all Arbitron licensees and posted on Arbitron’s Web site at
www.arbitron.com, Station agrees to limit its uses of the Arbitron Data and
Report(s) to its programming and media selling. Station understands and agrees
that this use is limited exclusively to the radio station(s) specified in
Section 1 of this Agreement and only for the Term of this Agreement. In this
connection, Station agrees that the Arbitron Data and/or Report(s) will only be
disclosed: (a) directly or through its Station representatives to advertisers,
prospective advertisers and their agencies for the purpose of obtaining and
retaining advertising accounts; and (b) through advertising or other promotional
literature as permitted hereunder. All such disclosures shall identify Arbitron
as the source of the disclosed Arbitron Data and/or Report(s) and should
identify the Market, survey period and type of audience estimate, daypart and
survey area and shall state that the A rbitron Data and/or Report(s) quoted
therein are copyrighted by Arbitron and are subject to all limitations and
qualifications disclosed in the Data and/or Report(s) (“Sourcing”).* At all
times during the Term of this Agreement and thereafter, Station agrees to keep
the Arbitron Data and/or Report(s) confidential and not to disclose the same
except as permitted by this Agreement. Station agrees to use its best efforts to
prevent the unauthorized disclosure of Arbitron Data and/or Report(s) by
Station’s employees and/or its radio station(s)’s employees and agents, by its
radio station(s)’s representatives, by its advertisers and their advertising
agencies, by data processing firms, and by all other persons who obtain the
Arbitron Data and/or Reports from * Station(s) should refer to current
regulations and guidelines of the federal government for further requirements
concerning the manner of quoting audience estimates. KPER-UNI 8/07 #43147 2
/s/MG/GS Initials here

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w81634w8163405.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] KPER-UNI 8/07 #43147 3 Initials
here Station or its radio station(s)’s employees or agents. For Station or its
radio station(s) to divulge any Arbitron Data and/or Report(s) to a
nonsubscribing station or to lend and/or give an original copy or any
reproduction of any part of any Data and/or Report(s) or any Arbitron Data
and/or Reports to any person or entity not authorized by this Agreement
constitutes a breach of this Agreement and an infringement of Arbitron’s
copyright. In the event that Station does not subscribe to all Reports published
in an applicable Market during the Term, the license granted hereunder to any
Report in such Market shall terminate upon the release of the next survey Report
in such Market. Further, in the event that a Report listed in Section 1 of this
Agreement is delivered after the expiration of the Term of this Agreement,
Station’s license to use that Report shall continue under the terms and
conditions of this Agreement until the earlier of: (i) the release of the next
survey Report in the applicable licensed Market, or (ii) 6 months after such
report’s release. Station may authorize a third party to process the Data
licensed hereunder on Station’s behalf, provided: (1) that said third party is a
then current Arbitron licensee in good standing who is authorized to process the
Data and (2) that all restrictions concerning the use of the Data provided under
this Agreement shall apply with full force and effect to any data, estimates,
reports or other output, in any form, containing or derived from the Data,
produced by said third party for Station. 8. Confidentiality of Arbitron
Respondents: Station agrees that it will not try either before, during or after
a survey, or in connection with any litigation, to determine or discover the
identity or location of any Arbitron survey participant. Station will under no
circumstances directly or indirectly attempt to contact any such persons.
Station agrees to promptly report to Arbitron any evidence or indication that
has come to Station’s attention regarding the identity or location of any such
persons. Station agrees to abide by Minimum Standard A9 (or any successor
provision concerning confidentiality of survey respondents) of the Media Rating
Council and shall abide by any determination of the Media Rating Council
concerning respondent confidentiality. Station further agrees that Arbitron may
enjoin any breach of the above-stated obligations and shall have the right to
damages or other remedies (including costs, expenses and reasonable attorneys’
fees) available to it at law or hereunder. 9. Methodology: ARBITRON MAKES NO
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
WARRANTY OF MERCHANTABILITY OR FITNESS, CONCERNING THE SERVICES PROVIDED
HEREUNDER, INCLDUING BUT NOT LIMITED TO: (A) DATAGATHEREDOROBTAINED BY
ARBITRONFROMANYSOURCE; (B) THE PRESENT OR FUTURE METHODOLOGY EMPLOYED BY
ARBITRON INPRODUCINGARBITRONDATAAND/ORREPORT(S) AND/ORSERVICES; OR (C) THE
ARBITRON DATA AND/OR REPORT(S) AND/OR SERVICES LICENSED HEREUNDER. ALL ARBITRON
DATA AND/OR REPORT(S) REPRESENT ONLY THE OPINION OF ARBITRON. RELIANCE THEREON
AND USE THEREOF BY STATION IS AT STATION’SOWNRISK. THE SYSTEMS PROVIDED
HEREUNDER ARE PROVIDED TO LICENSEE “AS IS — WHERE IS” AND RELIANCE THEREON AND
USE THEREOF BY LICENSEE IS AT LICENSEE’S OWN RISK. IN NO EVENT SHALL ARBITRON BE
LIABLE FOR THE FAILURE OF ANY THIRD PARTY TO PROVIDE ANY DATA OR SERVICES FOR
USE IN CONNECTION WITH THE DATA, REPORTS, SYSTEMS AND/OR SERVICES LICENSEDHE
REUNDER. 10.Liabilities and Limitations of Remedies: THE SOLE AND EXCLUSIVE
REMEDY, AT LAWOR IN EQUITY, FOR ARBITRON’S AND/OR ANY THIRD PARTY DATA AND/OR
SERVICE PROVIDER’S BREACH OF ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS, AND THE SOLE AND
EXCLUSIVE REMEDY FOR ARBITRON’S AND/OR ANY THIRD PARTY DATA AND/OR SERVICE
PROVIDER’S LIABILITY OF ANY KIND, INCLUDING WITHOUT LIMITATION LIABILITY FOR
NEGLIGENCE OR DELAY WITH RESPECT TO THE ARBITRON DATA AND/OR REPORTS AND/OR
SYSTEMS AND ALL PERFORMANCE PURSUANT TO THIS AGREEMENT, SHALL BE LIMITED TO A
CREDIT TO STATION OF AN AMOUNT EQUAL TO, AT THE MAXIMUM AMOUNT, THE LICENSE
CHARGE PAID BY STATION WHICH IS ATTRIBUTABLE TO THE MATERIALLY AFFECTED DATA OR
REPORT OR SYSTEM. IN NO EVENT SHALL ARBITRON AND/OR ANY THIRD PARTY DATA AND/OR
SERVICE PROVIDER BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, NOR SHALL THEY BE SUBJECT TO INJUNCTIVE RELIEF WITH RESPECT TO THE
PUBLICATION OF ANY DATA AND/OR REPORT OR TO ANY SYSTEM. STATION UNDERSTANDS THAT
THE DATA AND/OR REPORTS AND/OR SYSTEM EITHER WOULD NOT BE PREPARED OR WOULD BE
AVAILABLE ONLY AT A SUBSTANTIALLY INCREASED LICENSE CHARGE WERE IT NOT FOR THE
LIMITATIONS OF LIABILITIES AND REMEDIES AS SET FORTHIN THIS SECTION. Station
agrees that it will notify Arbitron in writing of any alleged defect in any Data
and/or Report and/or System within thirty (30) days after Station learns of said
alleged defect. In the event that Station does not timely notify Arbitron, then
Station waives all rights with regard to said alleged defect. Station further
agrees that any action to be brought by it concerning any Data and/or Report
and/or System shall be brought not more than one (1) year after such Data or
Report was originally published by Arbitron. In the event that either party
commences litigation against the other party and fails to ultimately prevail on
the merits of such litigation, the commencing party shall reimburse and
indemnify the other party from any and all costs and expenses incurred with
respect to such litigation, including reasonable attorneys’ fees, provided,
however, that this sentence shall not apply where Arbitron commences litigation
pursuant to Sections 5, 7 or 8 of this Agreement. This provision shall survive
the termination of this Agreement. 11.Assignments and Changes in Station Status:
Station may not assign either its rights or obligations under this Agreement
without the prior written consent of Arbitron. Subject to Arbitron’s consent, a
successor-in-interest by merger, operation of law, assignment, purchase or
otherwise of the entire business of Station shall acquire all rights and be
subject to all obligations of Station hereunder. In the event that Arbitron
consents to the assignment of this Agreement, Arbitron reserves the right to
redetermine the rate to be charged to the assignee in accordance with the terms
of this Agreement. Arbitron shall be entitled to assign any of its rights or
obligations under this Agreement, including the right to receive the License
Charge payable hereunder. Station acknowledges and agrees that the License
Charge due and the adjustments and discounts applied hereunder are based on
Station’s group ownership status and/or any joint operating agreement with one
or more other radio stations and/or Station’s ownership of radio stations in
this Market or other Markets. In the event Station conveys any one of its radio
stations, Station remains fully obligated for the License Charge specified for
any radio station covered by the terms of this Agreement. Station may only be
released from such obligations upon valid assignment of this Agreement and
subject to the terms thereof. Station agrees that if at any time it changes or
has changed its ownership, operating or sales policy (including the use of
digital subchannels), frequency, broadcasting arrangements, group or business
relation ships of the station(s) licensed under this Agreement, or if it enters
or has entered into any management or other business relationship with another
radio station in any Market and/or its adjacent Market(s), /s/ MG/GS Initials
here KPER-UNI 8/07 #43147 3

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w81634w8163406.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] or if it enters or has entered into
any joint operating agreement with one or more other radio stations, or if it is
or was purchased or controlled by an entity owning or otherwise controlling
other radio stations in any Market and/or its adjacent Market(s), or if it
purchases, or an entity which is in any manner controlled by it purchases, at
any time, another radio station in any Market or its adjacent Market(s), Station
and its radio station(s) will report the change and the effective date thereof
to Arbitron within thirty (30) days of such change. In the event of such
occurrence, Station agrees that such station(s) shall be licensed under this
Agreement and that Arbitron may redetermine the Gross Annual Rate for the Data,
Reports, and/or services pursuant to the then current Arbitron rate card in
order to license such additional station(s), effective the first month following
the date of the occurrence. Notwithstanding Station’s failure to notify
Arbitron, pursuant to the provisions of this Section 11, Arbitron may
redetermine Station’s Gross Annual Rate for all Data, Reports, and/or services,
based on the foregoing, effective the first month following the date of the
occurrence. Station further agrees that if the parent company or other
controlling entity of Station, or any entity in any manner related to Station,
purchases or otherwise acquires a controlling interest in a radio station in
Station’s Market that is not licensed by Arbitron for the same Data, Reports
and/or Services, then Arbitron may redetermine Station’s Gross Annual Rate based
on such occurrence as described in this Section 11. In the event Arbitron
increases Station’s Gross Annual Rate as a result of an occurrence as described
in this Section, then Arbitron shall amend this Agreement to permit use of the
Data, Reports and/or services by the additional radio station(s) prompting the
increase. 12.Other Arbitron Services and Reports: If, during the Term of this
Agreement, Station orders any Arbitron services or report(s) not licensed
through any other Arbitron agreement, Station hereby agrees that this Agreement
shall be applicable with respect to all such services and/or reports with the
same force and effect as if printed out at length in a separate agreement
executed by Station. 13.Ratings Distortion Activity: (a) Station agrees that it
shall not engage in any activities which are determined by Arbitron to be
ratings distortion. Such prohibited activities may include, but are not limited
to, activities which could: (i) cause any survey participant to record erroneous
listening information in his or her Arbitron diary; or (ii) cause any survey
participant to utilize an Arbitron diary for a contest or promotion conducted by
Station or its radio station(s). (b) Station further agrees that Arbitron may
delete all estimates of listening to Station and/or its radio station(s) from
any Data, Reports, computer CD and/or other Arbitron service or method of
delivery where, in its judgment it has deemed that Station or its radio
station(s) has engaged in such activities. Arbitron shall: (i) first give
Station and its radio station(s) notice setting forth what activities it deems
Station and its radio station(s) have engaged in which allegedly could cause or
have caused ratings distortion; (ii) present evidence to substantiate the
allegations set forth in (i) above; and (iii) give Station and its radio
station(s) reasonable opportunity (in light of Arbitron’s publication schedule
for any Report) to present its position both in writing and orally. In the event
that Station or its radio station(s) is notified by Arbitron that allegations of
ratings distortion have been made against Station or its radio station(s), then
Station or its radio station(s) shall submit a written response to Arbitron’s
inquiry concerning the allegations within seven (7) days from the receipt of
Arbitron’s notice, which time may be shortened by Arbitron for reasons relating
to the Report publication schedule. Arbitron shall then advise Station or its
radio station(s) of its decision following its receipt of Station’s or its radio
station(s)’ written response or oral presentation. All such writings shall be
addressed and sent to the respective party by facsimile, overnight courier
service, or certified mail with return receipt requested. In the event that
estimates of listening to Station and/or its radio station(s) are deleted from a
Report(s) (and/or other Arbitron services) following the procedure set forth
above, Station and its radio station(s) agree that the only remedy for such
deletion shall be a credit of the License Charge paid by Station for such
Report(s) or other affected services and that in no event shall Arbitron be
liable for special, incidental, consequential or punitive damages or be subject
to injunctive relief with respect to any such deletion of estimates of listening
to Station and/or its radio station(s). In the event that estimates of listening
to Station and/or its radio stations are deleted froma Report pursuant to this
Section, Arbitron agrees that it will give Station and its radio station(s) an
opportunity to submit to Arbitron a written statement (not exceeding 200 words)
of Station’s and/or its radio station(s)’s views concerning its alleged
activities, with such written statement to be published in the Report subject to
such reasonable editing deemed necessary by Arbitron. In addition, Station and
its radio station(s) agree to abide by the Arbitron policies and procedures
governing various special station activities, including, but not limited to,
rating bias. 14.Information to be Provided by Station and Its Radio Station(s):
Station and its radio station(s) agree to provide to Arbitron, within ten
(10) days of receipt of Arbitron’s request, such information which Arbitron
deems necessary for the publication of a Report, including, but not limited to,
accurate descriptions of the following information for Station and its radio
station(s): (a) facilities; (b) broadcast station names; (c) broadcast hours;
(d) simulcast hours; (e) radio frequency; (f) operating power; (g) format;
(h) height of antenna above average terrain; and (i) programming information.
Station and its radio station(s) further understand and agree to notify Arbitron
of any changes to the above-referenced information. Station and its radio
station(s) hereby hold Arbitron harmless and agree to indemnify Arbitron from
and against any and all loss, cost or expense (including reasonable attorneys’
fees) arising out of any omission or error in information provided, or the
failure to provide such information to Arbitron by Station and its radio
station(s) pursuant to this Section. 15.General: (a) All notices to either party
shall be in writing and shall be directed to the addresses stated hereafter
unless written notice of an address change has been provided. (b) This Agreement
shall be deemed to be an agreement made under, and to be construed and governed
by, the laws of the State of New York, exclusive of its choice of law rules. The
parties expressly agree that any and all disputes arising out of or concerning
this Agreement or the Arbitron Data or Reports licensed hereunder shall be
litigated and adjudicated exclusively in State and/or Federal Courts located in
either the State of New York or the State of Maryland, at Arbitron’s option, and
each party consents to and submits to both such jurisdictions. (c) EACH PARTY,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY AS TO ANY ISSUES, DEMANDS, ACTIONS, CAUSES OF ACTION,
CONTROVERSIES, CLAIMS OR DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO. (d) Station hereby expressly
consents to: (i) Arbitron sending to Station information advertising the various
services that Arbitron provides, whether or not such services are provided under
this Agreement, via electronic messaging to include, but not limited to, e-mail,
facsimile and /s/ MG/GS Initials here KPER-UNI 8/07 #43147 4

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w81634w8163407.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] text messages, and (ii) use of
Station’s name and/or call letters in commercialization of such Market(s),
Station hereby agrees to license Arbitron customer lists, promotional materials
and/or press releases. such pre-currency/transitional PPM report(s) and/or data
at Station’s (e) This Agreement, together with any Agreement Attachments, then
current diary-based Report License Charges for the relevant Report constitutes
the entire agreement between the parties concerning the survey period(s). The
license granted to Station for such pre-subject matter hereof, notwithstanding
any previous discussions and currency/transitional PPM report(s) and/or data is
subject to the terms understandings, and shall not be deemed to have been
modified in whole and conditions contained herein, however, Station agrees to
only use or in part except by written instruments signed hereafter by officers
of such pre-currency/transitional PPM report(s) and/or data for internal the
parties or other persons to whom the parties have delegated such business
analysis and expressly not in connection with any commercial authority. media
buying and/or selling transaction process. (f) Any litigated question regarding
the legality, enforceability or (i) The provisions governing payment of taxes,
confidentiality of the validity of any section or part hereof shall not affect
any other section, Data and Reports, and confidentiality of respondents shall
survive the and if any section or part hereof is ultimately determined illegal,
invalid, termination of this Agreement. unconstitutional or unenforceable, that
section or part hereof shall be End of Agreement severed from this Agreement and
the balance of the Agreement shall thereafter remain in full force and effect
for the remainder of the Term. (g) In addition to the rights of termination
stated elsewhere in this Agreement, this Agreement, and the license provided
hereunder, may be terminated by Arbitron for any or all of the Data, Reports
and/or services in any or all of the Markets in which they are licensed, for any
reason, on thirty (30) days’ written notice to Station. Station agrees that this
Agreement shall continue for the markets and services not named in such notice.
(h) In the event that Arbitron produces pre-currency/transitional PPM report(s)
and/or data in a Market(s) prior to the official PPM AGREED TO: ACCEPTED BY:
Clear Channel Communications, Inc. BROADCASTER (“STATION”) /S/ GREG STEPHAN *See
“Schedule A” Attachment CONTRACT MANAGER FOR USE ONLY BY STATION(S) 12/8/10 200
E Basse Road DATE ADDRESS San Antonio TX 78209 CITY STATE ZIP Arbitron Inc. /S/
MITCHELL P. GOLDSTEIN 9705 Patuxent Woods Drive BY (AUTHORIZED SIGNATURE)
Columbia, Maryland 21046-1572 Mitchell P. Goldstein NAME (TYPE OR PRINT NAME OF
PERSON SIGNING ABOVE) *See “Schedule A” Attachment *Discounts applied to all 6
term years. CFO/CAO 12/8/10 TITLE DATE /s/ MG/GS Initials here 5

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w81634w8163408.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] Attachment to Master Station
License Agreement to Receive and Use Arbitron Radio Audience Estimates Date
Prepared: November 18, 2010 This is an Attachment to the M aster Station License
Agreement to Receive and Use Arbitron Radio Audience Estimates (the “Basic
License Agreement”) dated November 18, 2010 between Arbitron Inc., a Delaware
corporation (“Arbitron”) and Clear Channel Communications, Inc. (“Station”), and
is for the term and Services specified below. The license granted for the
Services specified herein is expressly subject to the Basic License Agreement,
and any terms and conditions stated below, or on the next page hereof. Station
agrees to license the following Services from Arbitron and to pay License
Charges as set forth herein and in the Basic License Agreement. For use only by:
*See “Schedule A” Attachment Ship to Address(es): *See “Schedule A” Attachment
Bill to Address *See “Schedule A” Attachment Data Services Ordered % of Annual
New, Renew, License Start/ Rate Rate Rate Rate Rate License Data Licensed
Replacement End Dates Yr 1 Yr 2 Yr 3 Yr 4 Yr 5 Charge RMR Repl/Renew See Sched A
* * v * * Processor(s) is/are See Sched A Adjacent Market(s) — See Repl/Renew
See Sched A * * * * * market(s) listed below * ArbitrendsSM Repl/Renew See Sched
A * * * * * ** Corporate Roll-Up Repl/Renew See Sched A * * * * * County
Coverage Repl/Renew See Sched A * * * * * Custom Survey Area Report
(CSAR) Repl/Renew See Sched A * * * * * Ethnic Data: Hispanic Repl/Renew See
Sched A * * * * * Black Repl/Renew See Sched A * * * * * Indirect Reports
Repl/Renew See Sched A * * * * * Maximi$er® Data (RLD) Repl/Renew See Sched A *
* * * * ** National Regional Database (NRD) Repl/Renew See Sched A * * * * *
Processor Data Clearance Repl/Renew See Sched A * * * * * RetailDirect®
Repl/Renew See Sched A * * * * * Sample Increase (requires sep arate addendum)
Repl/Renew See Sched A * ** * * * Other: See SchedA Repl/Renew See Sched A * * *
* * *Adjacent Market(s) *See “Schedule A” Attachment Ordered: Page 1 of 3 /s/
MG/GS

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w81634w8163409.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] ** The Annual License Charge for
this service is equal to the net annual license charge for the Radio Market
Report multiplied by the % of Annual License Charge set for th in this column.
Calculation of License Charges: Individual Station Gross Annual Rate: Percent:
First Term Year Gross Annual Rate Station: See“Sched A” $* * (Combined): $See
Sched A Station: $LESS DISCOUNTS FOR RMR (Per Section 3): Station: $ Continuous
Service (10%): $ See Sched A Station: $ Group (at beginning of Term) Station:
$[*****] $ See Sched A Station: $Long-Term Discount: [*****]i n months 1-12
Station: $(see Section 3(c) above) $ See Sched A Station: $FIRST TE RM YEAR NET
ANNUAL RATE: $ See Sched A Station: $ Station further understands and agrees
that the Net Annual Rate payable during any Term year subsequent to the first
Term year will vary in accordance with an applicable Group Discount, any other
applicable discount, or any adjustment as specified in Sections 2, 3, 4, 6 and
11 of the Basic License Agreement. Software Services Ordered % of Annual New,
Renew, License Start/ Rate Rate Rate Rate Rate License Software Licensed
Replacement End Dates Yr 1 Yr 2 Yr 3 Yr 4 Yr 5 Charge TAPSCANTM Systems***:
Repl/RenewSee Sched A * * * * * Includes: TAPSCANTM MEDIAMASTERSM QUALITAP SM
PRINTSCAN SM ScheduleIt RSP TAPSCAN TM + Sales Management TAPSCAN TM + Proposal
Management and Revenue TAPSCANTM + Proposal Management TAPSCANTM + Account
Management TAPSCANTM + Qualitative TAPSCANTM + Web -Suite TAPSCANTM + Web
TAPSCAN TM + Web-NRD Custom Coverage SM Repl/Renew See Sched A * * * * * PD
Advantage ® Repl/Renew See Sched A * * * * * * MapMaker SM Repl/Renew See Sched
A * * * * * * TSM Repl/Renew See Sched A * * * * * Other: See Sch A Repl/Renew
See Sched A * * * * * Other: See Sch A Repl/Renew See Sched A * * * * * * The
Annual License Charge for this service is equal to the net annual license charge
for the Radio Market Report multiplied by the % of Annual License Charge set
forth in this column. *** Services eligible for dual service discount: percent %
discount Data Delivery: CD (Ship by overnight @ $14/each) TRAINING/CONSULTIN @ /
day Arbitron Data Express SM TapMedia ® G: $or Software Delivery: CD Download
(if available) @ / half day Billing Options Surveys/Releases Billing Options
Billing Dates First Invoice Service Ordered Included (First/Last) Due

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w81634w8163410.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] Annually Monthly See “Schedule A”
See “Schedule A” See “Schedule A” See “Schedule A” Quarterly Annually Monthly
See “Schedule A” See “Schedule A” See “Schedule A” See “Schedule A” Quarterly
Annually Monthly Quarterly Annually Monthly Quarterly Annually Monthly Quarterly

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w81634w8163411.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] Terms and Conditions Any use of a
computer system that processes Arbitron Data and/or nor for any additional
expenses incurred by Station for subsequent Reports require s a valid license
for such Data and/or Reports. and/or additional computer runs necessitated by
such disruptions or interruptions. Incorporation of Basic License Agreement:
Restrictions on Station’s Use: (a) All terms and conditions of the Basic License
Agreement are hereby incorporated herein by reference with the same force and
(a) Station agrees that it will not provide, loan, lease, sublicense or effect
as if printed at length herein and are applicable to any sell in whole or in
part the Arbitron Data and/or Reports and/or Service(s) provided hereunder.
Systems, or computer software programs or data included with such Data and/or
Reports and/or Systems, to any other party or entity in (b) In order to receive
a license to and access to any Service, Station any form. This restriction
extends to, but is not limited to, any and must be licensed pursuant to the
Basic License Agreement. all organizations selling or buying time to or from
Station and any In the event the Basic License Agreement terminates, expires or
and all organizations providing data processing, software or computer becomes
suspended for any reason, this Agreement and License(s) services to Station.
shall terminate, expire or become suspended concurrently therewith. (b) Station
agrees that it will not use the Arbitron Data and/or Mode of Use: Reports under
the control of computer programs written by its Where use of a computer is
necessary to access, receive and use any employees, agents or others except as
permitted by the Basic License Services licensed under this Agreement, Station
will obtain, from a Agreement. Arbitron makes no commitment to disclose to
others the vendor of its choice, computer equipment and an operating system
structure, format, access keys or other technical particulars of the conforming
to the minimum specifications. Station acknowledges that Arbitron Data and/or
Reports and/or Systems. if such conforming equipment and systems are not
obtained, the Special Terms or Instructions: See “Schedule  A” Attachment
Services may not operate properly. Interruptions: Account Manager: Station
agrees that Arbitron is not responsible for computer, Internet Account #: and/or
telephonic communications interrupted by any Services system failure, telephonic
disruptions, weather, acts of God, force majeure or acts of third persons not
connected with or controlled by Arbitron; AGREED TO ACCEPTED BY Clear Channel
Communications, Inc. /S/ GREG STEPHAN STATION CONTRACT MANAGER 200 E Basse Road
12/810 ADDRESS DATE San Antonio TX 78209 CITY STATE ZIP Arbitron Inc. /S/
MITCHELL P. GOLDSTEIN 9705 Patuxent Woods Drive BY (AUTHORIZED SIGNATURE)
Columbia, Maryland 21046-1572 Mitchell P. Goldstein NAME (TYPE OR PRINT NAME OF
PERSON SIGNING ABOVE) CFO/CAO 12/8/10 TITLE DATE

 



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
First Addendum to the
“Master Station License Agreement to Receive and
Use Arbitron Radio Audience Estimates”
Between Arbitron Inc. and Clear Channel Communications, Inc.
     This is the first addendum (“Addendum”) to the “Master Station License
Agreement to Receive and Use Arbitron Radio Audience Estimates” (the “Diary
Agreement”), having a Date of Proposal of November 18th, 2010, by and between
Arbitron Inc. (“Arbitron”) and Clear Channel Communications, Inc. (“Station”).
Each of Arbitron and Station is referred to herein from time to time as a
“Party” and, collectively, as the “Parties”. Capitalized terms used herein but
not defined shall have the same meaning ascribed to them in the Diary Agreement
unless indicated otherwise in this Addendum. In the event of a conflict between
this Addendum and the Diary Agreement, the terms and conditions of this Addendum
shall prevail.
     The Parties hereto agree to amend the Diary Agreement as follows:
     1. Any radio station(s) not explicitly set forth on the Schedule A, and
that Station subsequently purchases, acquires an ownership interest in, and/or
enters into a Management** relationship with during the Term, and the radio
station qualifies to be reported in an Arbitron report (the “New Station”),
Station hereby expressly agrees that the New Station is required, pursuant to
Section 11 of the Diary Agreement, to license at least the following Arbitron
“Basic Services”: a) Local Market Report; b) Maximi$er; and, c) Arbitrends
(where available).
     Further, if there is a pre-existing Station owned, operated, and/or Managed
radio station in the same market as the New Station (the “Existing Station”),
and the Existing Station is licensed to any other Arbitron provided services in
addition to the Basic Services, including but not limited to: d) Tapscan; e) PD
Advantage; f) Scarborough; and/or, g) RetailDirect, then the New Station is also
required to subscribe to at least the same level of Arbitron service(s) licensed
by the Existing Station. The Parties hereby agree that the cost per share method
disclosed in Section 4 hereunder shall be used in calculating the License Charge
associated with any new services.
     However, Arbitron hereby agrees that Station shall not be required to
subscribe for any New Station located in the Markets set forth in Appendix A
(hereunder) until such New Station uses and/or receives any Arbitron services,
data, and/or information. At that point, the New Station shall be automatically
invoiced from the date that they first use and/or receive such Arbitron
services, data, and/or information, and the terms and conditions of Section 4
(set forth below) shall apply without any dispute thereof. Nonetheless, Arbitron
agrees that the Station’s radio stations located in the Battle Creek, MI market
only (WBCK-A/F and WBXX-FM) and Ann Arbor, MI (WLBY-AM, WQKL-FM, WTKA-AM, and
WWWW-FM), are excluded from the Diary Agreement, and will not be considered
radio stations that are owned/operated or operating under an LMA during the Term
of the Diary Agreement.
     For the avoidance of doubt, the addition of any New Station(s) after the
Effective Date of this Diary Agreement shall not increase any applicable Station
discounts provided by Arbitron, including but not limited to a Group Discount.
For example, the basis for any applicable Station discounts (including but not
limited to the Group Discount) are determined in accordance with the criteria
set forth under Section 19 hereof and the Diary Agreement.
** For purposes of the Diary Agreement and this Addendum, the terms “Managed”,
“Manages”, and “Management”, mean any joint operating agreement, management or
control agreement, or other similar business relationship (however designated),
including but not limited to any joint sales agreement

1



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
or local marketing agreement (“LMA”), in each case which allows Station to
exercise some degree of control over the operation of a radio station.
     2. If a New Station licenses: d) Tapscan; e) PD Advantage; f) Scarborough;
g) RetailDirect; and/or, h) Maximi$er Qualitative Interface, and the Existing
Station is not currently licensed to any of the services d-h in this Section 2,
or any other Arbitron services, or any other Arbitron provided services
(currently offered or in the future) in addition to the Basic Services, the
Existing Station is not required to license such service(s) that the New Station
has. However, for the avoidance of doubt, if an Existing Station does not
license the services d-h, or any other Arbitron provided services in addition to
the Basic Services, then such Existing Station shall not be permitted to use any
such additional services in any manner that it is not licensed for. Station
hereby agrees that any such use is in violation of Arbitron’s intellectual
property rights including but not limited to copyright rights. Arbitron reserves
the sole right to cancel any services in any market which not all of Station’s
radio stations are subscribing to in the applicable market. However, Arbitron
will not charge for any of the foregoing cancelled services during the remainder
of the Term.
     3. In the event that an acquired New Station already has a pre-existing
Arbitron license agreement(s) for Local Market Report, Maximi$er, Arbitrends,
RetailDirect and/or Scarborough, or any other Arbitron provided services, such
pre-existing Arbitron license agreements shall be voided and the New Stations
concurrently incorporated into the Diary Agreement using the initial pricing
cost per share terms described in Section 4 below, as well as application of
Station’s current rate escalator applicable in the affected calendar year(s).
Any such agreements will terminate on December 31, 2016, which is concurrent to
the Diary Agreement’s termination date.
     4. For any New Station that is not a pre-existing Arbitron licensee,
Station hereby expressly agrees that Arbitron may use the following calculations
below for determining the cost of all Arbitron services’ License Charges
associated with the New Station’s subscription for the Basic Services, including
any other peripheral services that may need to be added.
     (a) The following calculations apply to any New Station in an Existing
Station market for the Basic Services and/or applicable service at issue:
     The License Charge for Arbitron’s Local Market Report service for the New
Station is calculated on an average cost per share point basis, based on the
average cost per share point paid by all of the Existing Station’s radio
stations in the applicable market.
     For example, the average cost per share point is calculated by adding the
total Persons 12+ AQH Share points for all of the Existing Stations in the
market (two-report average in a two-report market (most recent two reports),
four-report average in a four-report market (most recent four reports)).
     The current year combined annual License Charges for the Basic Services
(including sample surcharges, if applicable) for all of the Existing Stations in
the market is divided by the total share points to determine an average cost per
share point.
     That average cost per share point is then multiplied by the Persons 12+ AQH
Share points of the New Station(s) to be licensed (two-report average in a
two-report market (most recent two reports), four-report average in a
four-report market (most recent four reports)).
     However, the New Station’s share point will be taken from the then-current
report only in the event that the New Station(s) has just signed on-the-air,
undergone a format change, or

2



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
changed its primary market (e.g., moved in), to determine the first term year
License Charge for the Basic Services and/or any other Arbitron service
(collectively, the “New Station Rate”).
     After calculating the New Station Rate, it will become the first term year
License Charge for the Basic Services and/or any other Arbitron service, and
will then increase at the applicable rate of escalation for the New Station(s)
during the Term in the applicable years. The license term and billing for any
new radio stations shall begin with the first day of the 2nd qualifying survey
after the radio station(s) have qualified for 2 consecutive surveys to be
reported in Arbitron’s Local Market reports. The cost per share will be
calculated on the 2nd qualifying survey.
     (b) The following calculations apply to any New Station not in an Existing
Station’s market:
     The License Charge for Arbitron’s Local Market Report service for the New
Station is calculated on the average cost per share point basis described in
Section 4(a), based on the average cost per share point in Station’s next two
higher-ranked subscribing markets and its next two lower-ranked subscribing
markets (the “Ranked Markets”). Station and Arbitron hereby agree that the
“two-up and two-down” calculation set forth above will also be used for any
Arbitron service beyond the Basic Services that Station wishes to purchase in
these markets within 30 days of Station assuming ownership, control, or
Management of. If however, at least one market to be used in the “two-up and
two-down” calculation does not subscribe to the requested service, Station
agrees this method shall not be used and Arbitron’s standard rate card shall
apply, with applicable Station discounts.
     For example, the average cost per share point is the total Arbitron Basic
Services cost divided by the total 12+ Station’s radio station share points in
the applicable market.
     The current year combined annual Basis Services License Charges (including
sample surcharges, if applicable) for all of Station’s subscribing radio
stations in the Ranked Markets is divided by the average total share points to
determine an average cost per share point.
     That average cost per share point for the Rated Markets is then multiplied
by the total 12+ share points of the New Station to determine a final License
Charge first term year rate for the Basic Arbitron Services. This first term
year rate will then increase at the applicable rate of escalation for the New
Station(s) during the Term in the applicable years
     (c) The Parties hereby expressly agree that the cost per share calculations
set forth in Sections 4(a) and 4(b) hereinabove shall apply to any situations
where a New Station(s) has not been an Arbitron licensee in the twelve
(12) months immediately preceding the effective date of Station’s purchase,
acquisition, obtaining an ownership interest in, and/or has a Management
relationship with the New Station(s). For the avoidance of doubt, the Parties
hereby further expressly agree that any Arbitron services outside of the Basic
Services will be also be priced on the same Cost Per Share formula as set forth
in Sections 4(a) and 4(b).
     (d) The license term for any New Station(s) licensed under this Section 4
shall begin with the survey next following Arbitron’s written notice to Jess
Hanson of Station or his authorized designee of Arbitron’s intent to add such
New Station(s) under the Diary Agreement. For clarity, the cost per share
calculation (set forth in Sections 4(a) and 4(b)) for such New Station(s) will
be based on the share for the second survey (survey which the license begins).

3



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
     5. In the event a New Station and/or a Station’s radio station that
previously was unlicensed (due to not making minimum reporting standards to be
included in the RMR) appears as a reported Arbitron radio station in more than
one Local Market Report, such New Station and/or Station radio station shall be
automatically licensed to the Arbitron market in which Station reports the radio
station’s home status in accordance with the terms and conditions of this
Addendum, e.g., Section 4.
     6. New Arbitron Markets. If Arbitron opens entirely new radio markets in
which Station owns, Manages, and/or operates radio stations after the Effective
Date of this Addendum, Station shall maintain the option to subscribe to such
new markets; provided however, that Station will be required to subscribe to
those new markets that are opened at the written request of Station. The pricing
in the new markets shall be determined in accordance with Section 4 above.
     (a) Rates in the new markets opened after the execution of this Addendum
will be based on the average Station cost per share point (in accordance with
Section 4 above) for Station’s radio stations owned, operated, and/or Managed in
its next two higher-ranked subscribing markets and its next two lower-ranked
subscribing markets. Once the average Station’s radio station’s cost per share
point is determined for those subscribing markets, the total 12+ share points of
Station’s radio station or radio stations owned, operated, and/or Managed in the
new market will be multiplied by that average cost per share point to determine
the License Charges for all services.
     (b) License Charges for any Arbitron services in the newly created market
shall increase in accordance with the rate escalators set forth in the
Schedule A per term calendar year above the previous term calendar year’s
License Charges.
     (c) The Parties hereby expressly agree that any new Arbitron license
agreement, entered into pursuant to the terms of the Diary Agreement and/or this
Addendum, shall immediately co-terminate with the expiration of the Term of the
Diary Agreement.
     7. Station hereby expressly opts to obtain the rights for all licensed
Station owned, Managed, and operated radio stations to use Arbitron’s National
Regional Database (“NRD”) (accessible through Arbitron’s TapWeb service), as of
the effective date of this Addendum. Arbitron agrees to license such rights to
Station radio stations and Station corporate for terrestrial broadcast radio
purposes only, and not for purposes of cross-platform selling, internet, mobile,
or the like. The License Charge associated with the foregoing rights in Section
7 shall be at an annual License Charge of [*****] during the first term year
(i.e., January 1, 2011 - December 31, 2011) of the Agreement. Station
understands and acknowledges that the annual license charge for NRD under the
Diary Agreement and the PPM Agreement may appear as a single line-item charge of
[*****] on an Arbitron invoice (in the aggregate during a calendar term year).
The License Charge for NRD shall increase in accordance with the rate escalators
set forth in the Schedule A per term calendar year above the previous term
calendar year’s License Charges. For the avoidance of doubt, the license grant
in Section 7 shall not apply to any syndicated national diary data set and/or
cross-platform diary data set, radio or otherwise, and does not apply to any
ancillary content (other than the additional license grant provided in
Section 49 that is broadcast over a terrestrial signal).
     8. Station may neither assign nor transfer any license agreements and/or
rights associated with Arbitron’s NRD service unless such assignment and/or
transfer is in its entirety. In addition, such annual License Charge set forth
in Section 7 is a corporate charge to be billed at a corporate level and not at
a market level.
     9. Station expressly agrees that, if licensed, any use of Arbitron’s
Summary Level Dataset and/or Arbitron’s Nationwide Dataset is limited to use
only by Station’s owned, operated, and/or

4



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
Managed radio stations, and any Station corporate executives overseeing such
radio properties. For the avoidance of doubt, any other entity associated with
Station (including but not limited to networks, rep. firms, traffic/commuter
services, consultants, or the like), must obtain their own separate Arbitron
license agreement to access, use, and/or receive Arbitron’s Summary Level
Dataset, and/or Arbitron’s Nationwide Dataset.
     10. Station corporate shall receive Arbitron’s Corporate Roll-Up service
during the Term at no additional License Charge; provided however, that Station
properly subscribes to Arbitron’s Basic Services available in all applicable
Markets in which Station Manages, owns, and/or operates radio stations. Arbitron
hereby agrees that if the Aloha Trust Marketed Radio Station(s), as set forth on
Appendix B hereof, are no longer Managed by Station, such actions by Station as
it solely pertains to the Aloha Trust Marketed Radio Station(s) shall not impact
Station’s corporate roll-up no charge status.
     11. Station’s radio stations, as set forth on the Schedule A, are hereby
granted ‘full diary radio market access’, which is defined as an Arbitron
limited, personal, and revocable license to use diary radio data from all
Arbitron syndicated radio broadcast measured diary markets, accessed through
Arbitron’s Maximi$er and Nationwide services. This may include radio diary data
from Arbitron radio broadcast measured diary radio markets in which Station does
not own, operates, and/or Manages radio stations. If Station begins Management,
operation, ownership, or the like, of any radio stations in markets not listed
on the Schedule A and is not licensed as required by the terms of this Addendum,
this ‘full diary radio market access’ right under this Section 11 shall be
immediately and automatically revoked, unless such radio stations become proper
licensee’s in accordance with the terms of the Addendum. In other words, if
Station owns, Manages, and/or buys a New Station(s) in a market not set forth on
the Schedule A, then Station hereby expressly agrees that such New Station(s)
must properly subscribe to the Basic Services with Arbitron in order for it to
maintain its full diary radio market access under this Section 11 of the
Addendum.
     12. In the event that Arbitron entirely replaces the diary-based ratings
service in any market(s) that Station is a current subscriber to with an
electronic media measurement service as the sole form of audience measurement
for radio in that particular market, either Party may terminate any, all, or a
portion of the Arbitron license agreements with 60 days written notice prior to
implementation of such new electronic media measurement technology in the
affected market(s). After such implementation of the new technology in the
affected market(s), neither Party shall have the right to terminate the Arbitron
license agreements except as provided in the Arbitron license agreements.
     13. In the event that Arbitron replaces its RetailDirect qualitative
service with its Scarborough service in markets that Station is a licensee of
the RetailDirect qualitative service, Station shall have the right to cancel its
RetailDirect license agreements for the affected market with at least sixty
(60) days advance written notice to Arbitron prior to such implementation. This
right to cancel may only be exercised by Station if the replacement of its
RetailDirect qualitative service with a Scarborough service in markets that
Station is a licensee of the RetailDirect qualitative service, and such
replacement results in an increase of Station’s License Charges. If the License
Charges do not increase, then Station may not exercise this cancellation right
under this Section 13.
     14. In the event that Arbitron develops new diary radio measurement
services that are available for commercial licensing in markets in which Station
owns, operates, and/or Manages radio stations that are currently licensed to
Arbitron services, Station shall not be required to subscribe to such new diary
radio measurement services in those markets. In addition, this right shall also
be applicable to any Arbitron diary radio measurement services that are
currently available in some radio markets as of the date of the execution of
this Addendum, and later introduced into other radio markets in which they were
not available as of the date of execution of this Addendum.

5



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
     15. In the event of a miscalculation, mathematical error, and/or
typographical error to the calculation of License Charge(s) or financial
amount(s) in any of the attachments, Schedule A, Appendices, the Diary
Agreement, and/or the Addendum, each Party, in good faith, hereby agrees to
revise the affected License Charge(s) or financial amount(s) in accordance with
the provisions of this Addendum, and to reflect the intent of the Parties as of
the Effective Date.
     16. Arbitron hereby acknowledges that the radio stations set forth on
Appendix B are actively being marketed by Station for sale as of the Effective
Date of this Addendum, and have been placed in a trust (the “Aloha Trust
Marketed Radio Stations”). If Station sells, transfers ownership in, or
transfers any Management interest in the Aloha Trust Marketed Radio Stations,
then Arbitron hereby agrees to the following, provided however, that the new
owner and/or management does not wholly assume the Arbitron license agreements
associated with such Aloha Trust Marketed Radio Stations, and provided that
neither Station nor any of its radio stations are in breach of the Diary
Agreement and/or Addendum during the Term:
     (a) Station expressly agrees that it shall remain liable for the remainder
of the current calendar year for all of the License Charges arising under any
and all of the Arbitron license agreements for the applicable Aloha Trust
Marketed Radio Station(s) from the effective closing date that the Aloha Trust
Marketed Radio Station(s) was sold and/or transferred (whether as an ownership
interest or Management interest); or,
     (b) Station expressly agrees that it shall remain liable for the following
(6) six months of all the License Charges arising under any and all of the
Arbitron license agreements for the applicable Aloha Trust Marketed Radio
Station(s) from the effective closing date that the Aloha Trust Marketed Radio
Station(s) was sold and/or transferred (whether as an ownership interest or
Management interest).
     Station expressly agrees that it shall be liable for whichever amount is
greater as calculated under either Sections 16(a) or 16(b) herein.
     If such sale, transfer of ownership in, or transfer of Management interest
in the applicable Aloha Trust Marketed Radio Station(s) occurs during the final
term calendar year of the Diary Agreement (January 1, 2016 - December 31, 2016),
and less than six months remain for the Term, then, Station hereby agrees that
it shall be liable for the remainder of the final term calendar year of License
Charges applicable for the services.
     17. County Coverage printed reports will be provided to all Station radio
stations that are licensed to non-metro counties and that do not qualify for
reporting in any Local Market Report. This applies to all radio stations owned
and/or Managed by Station on the Effective Date of this Diary Agreement, plus
the next twenty-five (25) radio stations meeting the aforementioned criteria
that are purchased and/or Managed by Station during the Term of the Arbitron
License Agreement. An annual County Coverage fee of [*****] per radio station
shall be charged for any Station radio stations beyond those additional
twenty-five (25).
     18. The use of an “*” (asterisk) in the Diary Agreement shall refer to the
Schedule A, attached to the Diary Agreement and made a part thereof (the
“Attachment”).
     19. Section 3(a) is deleted in its entirety.
     20. Section 3(b) is deleted in its entirety and replaced with the following
Section 3(b):

6



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
“Discounts: If Station owns, operates, or Manages two or more radio stations
located in different markets, Station may be entitled to a Group Discount. The
applicable Group Discount will be determined from time to time based on the
total percentage of eligible radio stations that are owned, operated, or Managed
by Station and are licensed under a full service agreement to receive Arbitron
diary-based or PPM-based Services, as applicable, and as more specifically set
forth on Appendix C to this Addendum. Station acknowledges and agrees that any
attempt by it to terminate any portion of the Diary Agreement, the PPM
Agreement, or any other applicable license agreement between Station and
Arbitron, or otherwise reduce the level of Services licensed from Arbitron under
those agreements could reduce its Group Discount. Notwithstanding any provision
of the Agreement or any other applicable license agreement to the contrary,
Station further acknowledges and agrees that any reduction in Station’s Group
Discount resulting from a reduction in the percentage of radio stations owned,
operated, or Managed by Station licensed under a full service contract to
receive Arbitron Services shall not be considered an increase in the Gross
Annual Rate and shall not permit Station to terminate the Agreement or exercise
any other right pursuant to the terms of the Agreement. Station hereby also
acknowledges that in addition to the Group Discount being affected by the
foregoing actions, such actions may also affect the various service level
discounts that it is entitled to under the applicable Arbitron license
agreements (including but not limited to the multi-service discount, continuous
service discount, or the like), and that Arbitron has the sole right and
discretion to adjust such discounts without any penalty or dispute thereof by
Station. For the avoidance of doubt, Station’s Group Discount shall not be
affected if Station entirely sells and/or transfers all ownership rights
associated with any of its subscribing radio stations to a third party or
otherwise no longer has an FCC license to operate any of such radio stations
during the Term.”
     21. Section 5(a), insert the following new sentences before the first
sentence of the Section 5(a): “Arbitron will invoice Station for any payments
due hereunder, and payment shall be due and payable by Station thirty (30) days
after the invoice date. Failure to pay within sixty (60) days after the date of
the invoice will result in a late payment charge of one and one-half percent
(1.5%) per month on any outstanding Charges due hereunder. Any failure to impose
a late payment charge shall not prejudice Arbitron’s right to do so should
default continue or should a subsequent payment not be made when due. For the
avoidance of doubt, these payment terms supersede all other payments terms in
this Agreement, and provide Station payment terms of net 30 with a grace period
of 30 days. In other words, Station shall be in default if payment is not
received within 60 days after the invoice date.”
     22. Section 5(c), line 6, insert “that have been issued broadcast licenses
by the FCC (this does not apply to parent corporations Clear Channel
Communications, Inc. or Clear Channel Broadcasting, Inc.),” after “Station or
any of Station’s affiliated, subsidiary or related corporations or entities” and
before “regardless of whether...”.
     23. Section 5(d), line 6, delete “or its station(s)” and replace it with
“or those entities described in 5(c) above”.
     24. Section 6(b), line 10, replace “ten (10) days” with “ten (10) business
days”.
     25. Section 6(c) is deleted and replaced with the following new language:
“In the event of a force majeure occurrence, and to the extent beyond the
reasonable control of Arbitron, including, but not limited to, civil
disturbance, war, or other casualty, government regulations or acts, applicable
laws, or acts of God, and/or postal interruptions, Arbitron may increase the
Gross Annual Rate hereunder in an affected

7



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
Market, if such force majeure event is applicable to a substantial majority of
licensed customers in such market; provided, that as a condition thereof,
Arbitron shall give Station prompt written notice of the occurrence relied upon,
and will use reasonable efforts to provide detail regarding the force majeure
event to the extent it is not precluded by applicable law or court order, and
Arbitron may rely upon the reasonable opinion of counsel with regard to the
foregoing. If Arbitron increases the Gross Annual Rate charged for one or more
of the aforementioned reasons in an affected Market, it shall give prior written
notice to Station. Station may, within a 30-day period following such written
notice, cancel the unexpired Term of the Agreement for only the Data, Reports
and/or Services in the Market for which Arbitron increased its Rate, by written
notice pursuant to Section 15(a), without cancellation charge or other cost,
effective on the date the new Gross Annual Rate would have become effective. In
the absence of such timely cancellation, this Agreement shall continue and the
new Gross Annual Rate shall become payable as stated in Arbitron’s notice and
thereafter. For the avoidance of doubt, an economic or market downturn or a
change in Arbitron’s financial position will not be considered a force majeure
occurrence. All other terms and conditions of the Agreement in the unaffected
Markets shall remain in full force and effect.”
     26. Section 7, second paragraph, add the following sentence after the last
sentence of the paragraph ending with “. . . an infringement of Arbitron’s
copyright”: “Arbitron hereby agrees that Station may reference any of Arbitron’s
services and/or use the Arbitron logos, trade names, and/or service marks;
provided however, such reference and/or use is consistent with the normal course
of business (e.g., sales presentations) for Station and/or its radio stations,
and further that such reference and/or use does not disparage Arbitron or
otherwise involve any action which one would consider an act of moral
turpitude.”
     27. Section 7, third paragraph starting with “In the event” is hereby
deleted in its entirety and replaced with the following new sentence:
“In the event that a Report for the Markets listed in Section 1 of this
Agreement is delivered after the expiration of the Term of this Agreement,
Station’s license to use that Report shall continue under the terms and
conditions of this Agreement until the release of the next survey Report in the
applicable licensed Market, or, if Arbitron does not release a new survey Report
in the applicable licensed Market and provides Station with written notice after
such Report is delivered, six (6) months after such Report’s release, whichever
occurs earlier.”
     28. Section 10, last paragraph starting with “In the event” is hereby
deleted in its entirety.
     29. Section 11, first paragraph, delete the second sentence and replace it
with the following new sentences:
“Notwithstanding the foregoing sentence, in the event that Station sells all or
substantially all of Station’s assets of one or more of its radio stations
licensed hereunder, Station may assign its rights and obligations applicable to
such sold radio station(s) without Arbitron’s consent, provided: (i) Station
provides written notice to Arbitron as soon as such notice would not violate any
SEC rules and/or regulation, but in no event not less than thirty (30) days
prior to the effective date of any assignment, (ii) the entity acquiring the
radio station enters into Arbitron’s standard form license agreement(s) for the
relevant services being assigned (this Amendment or any other amendment created
for Station shall not pass to the acquiring station), (iii) Station shall be
permitted to assign

8



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
the applicable License Charges for the services licensed for such sold radio
stations(s) but excluding any Station specific discounts or other general
Arbitron discounts which the acquiring station would not otherwise be entitled.
Further, the rates applicable to the assignment are at all times subject to
Arbitron’s right to redetermine the rate to be charged to the assignee if such
assignment results in an expanded use of the Data or Reports. However, in the
event that Arbitron determines that such assignee is a competitor of Arbitron,
such determination to be in the sole and absolute discretion of Arbitron,
Arbitron shall have the right to reject the assignment, however, in the event of
such rejection the services and applicable license fees for such sold radio
station shall be terminated.”
     30. Section 11, second paragraph, second sentence, insert “covered by this
Agreement” after “. . . one of its radio stations” and before “, Station remains
fully . . .”.
     31. Section 11, third paragraph, line 2, delete “(including the use of
digital subchannels)”.
     32. Section 11, third paragraph, delete the second sentence starting with
“In the event of such occurrence” and replace it with the following new
language:
“In the event of such occurrence, Station agrees that such new station(s) shall
be treated as set forth in the Addendum and that Arbitron may redetermine
Station’s Gross Annual Rate (in accordance with this Addendum) to reflect the
use of the Services by the new radio station (it being understood that the Gross
Annual Rate applicable to existing Station stations licensed hereunder prior to
such occurrence will not increase).”
     33. Section 11, fourth paragraph, the following new language is added to
the end of the only sentence starting with “Station further agrees that . . .”:
“(such redetermined Gross Annual Rate is to reflect the use of the Services
licensed by the new radio station, and the Gross Annual Rate applicable to
existing Station’s radio stations licensed hereunder prior to such occurrence
will not increase).”
     34. Section 13(b), line 4, insert “reasonable” before “judgment” and after
“in its”.
     35. Section 15(d) is hereby deleted in its entirety.
     36. Section 15(g), line 4, delete “for any reason” and replace it with “in
the event Arbitron ceases to produce such Services”.
     37. Section 15(h) is hereby deleted in its entirety.
     38. Diary Agreement Not Assignable Except as a Whole. The Diary Agreement
and this Addendum may not be assigned by Station to any other party. Any attempt
to assign the Diary Agreement and this Addendum will be deemed and considered
null and void. Station agrees to keep the terms and conditions of the Diary
Agreement and this Addendum confidential. Inasmuch as the terms of the Diary
Agreement and this Addendum are not assignable and/or transferable by Station,
Station expressly agrees that it will not provide the Diary Agreement and this
Addendum or any information contained in this Amendment to any buyer(s) and/or
potential buyer(s) of any of Station’s radio stations.
     39. Each Party hereby expressly agrees that if a Party is determined by a
court of competent jurisdiction to be in breach of this Addendum and/or the
Diary Agreement, then the non-breaching Party shall be entitled to all
reasonable costs associated with such breach, including but not limited to
attorney’s fees.

9



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
     40. Joint Preparation. This Addendum and the Diary Agreement have been
jointly-prepared and negotiated by the Parties and their respective attorneys,
and neither the language nor any of the provisions of the Addendum and/or the
Diary Agreement shall be construed more strictly for and/or against either Party
as a result of each Party’s participation in such preparation and negotiations.
     41. Breach. Station hereby expressly agrees that if it is in breach of the
Diary Agreement and/or Addendum with Arbitron, and such breach is not cured
within thirty (30) days after Arbitron provides notice of such breach to Jess
Hanson and/or his designee at Station, then Arbitron shall be entitled to at
least all legal costs associated with such breach; provided however, that a
court of competent jurisdiction determines that Station was in breach of the
Diary Agreement and/or Addendum.
     42. Station avers and acknowledges that this Diary Agreement, the PPM
Agreement, and/or any other applicable license agreement between Station and
Arbitron during the Term, including each Service, System, product, and any Data
provided by Arbitron hereunder and/or thereunder, are critical, beneficial, and
absolutely necessary to the continued day-to-day operations of Station and each
of the Station’s affiliated radio stations. Station, on its own behalf and that
of its affiliated radio stations, agrees that the charges and fees under the
Agreement are necessary and beneficial expenses and, in the event of a Station
or Station affiliate bankruptcy filing, would constitute administrative priority
expenses.
     43. All rights not expressly granted by Arbitron in this Addendum or the
Diary Agreement are hereby reserved. Station expressly agrees and warrants that
it shall not reference, cite, use, publish, share, disseminate, receive, create,
or employ, in any manner whatsoever (in whole or in part), any Arbitron audience
estimates, information, data, reports, software, system, or any other Arbitron
related product or service (in whole or in part), that it is not expressly
licensed under the Diary Agreement.
     44. New Service Pricing, Licensed Radio Stations. For any of Station’s
radio stations already licensed to at least the Diary Basic Services, the
pricing for any additional Arbitron service that Station wishes to add for the
licensed radio stations in the applicable market shall be determined using the
following method:
     New services shall be priced based on an average of the current calendar
term year annual rate for the equivalent service for Station’s radio stations
owned, operated, and/or Managed in its next two higher-ranked subscribing diary
markets to the applicable service and its next two lower-ranked subscribing
markets to the applicable service.
     ALL MARKETS USED IN THE FOREGOING CALCULATION MUST BE WITHIN 10 Diary
MARKET RANK POSITIONS (BASED ON THE MOST RECENT ARBITRON 12+ METRO POPULATION
FIGURES). IF TWO MARKETS ARE NOT AVAILABLE EITHER UP OR DOWN, PRICING WILL BE
BASED ON A [*****] REDUCTION FROM THE THEN-CURRENT ARBITRON RATE CARD PRICE.
     After calculating the new service license charges in accordance with
Section 44, it will become the term year’s License Charges for the new
service(s), and will then increase at the applicable rate of escalation for such
radio station(s) during the Term in the following applicable years.
     45. Station hereby agrees that it shall and will be liable for any and all
taxes associated with any Services provided in the Diary Agreement and
hereunder, in addition to any License Charges.
     46. In the event of a miscalculation, mathematical error, incorrect
reference to a section, and/or typographical error in this Addendum regarding
any provision, each Party hereby agrees to correct any such error(s) to reflect
the intent of the Parties. As a result, the Parties hereby agree to negotiate in

10



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
good faith to replace such provision with a legally valid and enforceable
provision that reflects, as closely as possible, the original intent of the
Parties as of the Effective Date.
     47. Station and any of its affiliates, divisions, and/or subsidiaries
(including but not limited to Clear Channel Radio, KMG Consolidated Radio,
Premiere Radio Networks, and Clear Channel Traffic), and Arbitron are also
Parties to additional Arbitron license agreements (the “Other Agreements”) of
even date herewith. To the fullest extent feasible, any modifications to the
Diary Agreement set forth in this Addendum shall apply equally to the Other
Agreements (it being understood that certain section references in the Other
Agreements may be different from section references in the Diary Agreement). In
particular, Sections 19-43, and Sections 44-46 of this Addendum. The Parties
further agree that additional license agreements executed after the date
herewith may also be added by mutual written agreement and governed under this
Section 47.
     48. Evolution of New Arbitron Radio Services. If Arbitron releases a new
radio only service, and/or other audio-based media content which is ancillary to
Station’s radio station’s broadcast (e.g., HD channels, sub-channels, digital,
internet streaming, or the like), in any Arbitron measured market during the
Term, Station may, upon written request, receive a no-charge three month license
to evaluate such service in up to twelve diary Markets otherwise covered by the
Agreement. Notwithstanding the foregoing, the term of any such license granted
hereunder will not extend beyond the first anniversary of the initial release of
such service by Arbitron in any market. This Section 48 shall not apply to any
new Arbitron service that is not intended exclusively for radio clients.
     49. Station’s Other Diary Radio Audio Information. Subject to Section 50
below, the licenses granted hereunder shall include the use by Station of such
Services with other audio-based media content ancillary to a Station’s radio
broadcast (e.g., HD Channels, Digital Sub-Channels, and Internet Streaming),
provided however, that any such use is in accordance with the terms and
conditions of the Diary Agreement. For the avoidance of doubt, the license grant
in this Section 49 shall not apply to any syndicated national radio diary data
set and/or cross-platform radio diary data set or otherwise, and does not apply
to any ancillary content which is broadcast over a terrestrial signal.
     50. Station hereby expressly agrees that Arbitron reserves the sole right
and discretion to introduce a new license-fee syndicated data stream which
consists of a new data set that may or may not be combined with the existing
diary radio Data into the diary radio markets, and to charge for such service,
including but not limited to providing a service for digital, sub-channels,
streaming, and/or HD radio streams, or any other license-fee based service in
any of the diary radio markets. If Arbitron elects to charge for such new
services pursuant to this Section 50, then Station may receive such new service
for gratis only for 3 months in a maximum of 12 applicable radio diary markets;
but, if Station elects not to subscribe to the new service, then Station must
cease use of such new service at the expiration of the 3 months. As acknowledged
in Section 49 of the Addendum, Station currently receives information regarding
its digital and/or HD-encoded radio stations on a gratis basis; but, Station
expressly acknowledges that Arbitron reserves the sole right and discretion to
charge Station for such information at some point during the Term, if such
information is enhanced, comprises additional data sets, and/or is supplemented
by other data sets or information. Arbitron’s election to do the foregoing such
shall not be considered a breach of this Addendum or serve as a basis for
Station to reduce or terminate any of the licensed Services or terminate the
Agreement. For the avoidance of doubt, for the Term of the Diary Agreement,
Station shall continue to receive the digital and HD radio diary information (in
substantially the same form and format) that is provided by Arbitron under
Section 49 of this Addendum at the commencement of the Term of the Diary
Agreement at no additional charge. However, Station shall not be obligated to
license any such new products introduced under this Section 49 or 50.
     All other terms and conditions of the Diary Agreement shall remain in full
force and effect.

11



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
[Signature Page Follows]

                      AGREED TO:       ACCEPTED BY:    
 
                    Clear Channel Communications, Inc.       Arbitron Inc.    
 
                   
By:
  /s/ Jess Hanson       By:   /s/ Greg Stephan    
 
 
 
Title: SVP, Research          
 
Contracts Manager    
 
                    Date: 12/8/2010       Date: 12/8/10    
 
                    Clear Channel Communications, Inc.       Arbitron Inc.    
200 E. Basse Road       9705 Patuxent Woods Drive     San Antonio, TX 78209    
  Columbia, MD 21046    

12



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
Appendix A
     Pursuant to Section 1 of the Addendum, only the following twenty-four
Existing Station markets are markets that if a New Station(s) is located in,
shall Section 1 apply.
1. Albany, GA
2. Beaumont, TX
3. Bismarck, ND
4. Cedar Rapids, IA
5. Fayetteville, AR
6. Fort Smith, AR
7. Huntsville, AL
8. Kileen-Temple, TX
9. Lexington, KY
10. Macon, GA
11. Montgomery, AL
12. Poughkeepsie, NY
13. Quad Cities IA
14. Rochester, MN
15. Savannah, GA
16. Tallahassee, FL
17. Youngstown, OH
18. Sarasota, FL
19. Jackson, MS
20. Lima, OH
21. Parkersburg, W. VA
22. Sioux City, IA
23. Grand Forks, ND
24. Williamsport, PA

13



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
Appendix B
     Only the following is a list of Aloha Trust Marketed Radio Stations
governed under Section 16 of the Addendum.
Aloha Trust Marketed Radio Station(s):

     
Albuquerque, NM
  KABQ-FM
 
   
Augusta, GA
  WZNY-FM
 
   
Columbus, GA
  WBFA-FM
 
   
Columbus, GA
  WSHE-AM
 
   
Dayton, OH
  WDKF-FM
 
   
Dayton, OH
  WDSJ-FM
 
   
Eau Claire, WI
  WISM-FM
 
   
Frederick, MD
  WFMD-AM
 
   
Frederick, MD
  WFRE-FM
 
   
Ft. Pierce, FL
  WCZR-FM
 
   
Ft. Pierce, FL
  WSYR-FM
 
   
Huntington-Ashland, WV-KY
  WLRX-FM
 
   
Huntington-Ashland, WV-KY
  WIRO-AM
 
   
Huntington-Ashland, WV-KY
  WZZW-AM
 
   
Lancaster, CA
  KAVL-AM
 
   
Lancaster, CA
  KTPI-FM
 
   
Laurel-Hattiesburg, MS
  WHER-FM
 
   
Lexington-Fayette, KY
  WWRW-FM
 
   
Little Rock, AR
  KHLR-FM
 
   
Louisville, KY
  WKRD-FM
 
   
Macon, GA
  WZCH-FM
 
   
Minot, ND
  KRRZ-AM

14



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]

     
Nassau, NY
  WALK-AM
 
   
Nassau, NY
  WALK-FM
 
   
Panama City, FL
  WPBH-FM
 
   
Roanoke-Lynchburg, VA
  WSNV/WSNZ-FM
 
   
Roanoke-Lynchburg, VA
  WSFF-FM
 
   
Salisbury-Ocean City, MD
  WDKZ-FM
 
   
Salisbury-Ocean City, MD
  WLBW-FM
 
   
San Jose, CA
  KUFX-FM
 
   
Sussex, NJ
  WTOC-AM
 
   
The Florida Keys, FL
  WKEY-FM
 
   
The Florida Keys, FL
  WKEZ-FM

15



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
Appendix C

      Subscription Percentage   Applicable group discount
0% - 49.9%
  [*****]
50.0% - 69.9%
  [*****]
70.0% - 89.9%
  [*****]
90.0% - 99.9%
  [*****]
100%
  [*****]

For purposes of this Appendix C, “Subscription Percentage” is calculated as the
[*****] as a percentage of the [*****]. For the avoidance of doubt, a radio
station can be considered to be under a full service license agreement even if
it does not receive Arbitron’s Tapscan service.

16